Slip Op. 05-33

               UNITED STATES COURT OF INTERNATIONAL TRADE
__________________________________________
                                           :
ANSHAN IRON & STEEL                        :
COMPANY, LTD., et al.,                     :
                                           :
            Plaintiffs,                    :
                                           :
            v.                             :
                                           : Before: WALLACH, Judge
UNITED STATES OF AMERICA                   : Consol. Court No. 02-00088
                                           :
            Defendant,                     :
                                           :
            and                            :
                                           :
UNITED STATES STEEL CORPORATION,           :
and GALLATIN STEEL COMPANY, et al.,        :
                                           :
            Defendant-Intervenors.         :
__________________________________________:


                                  JUDGMENT ORDER

        Upon consideration of the Department of Commerce’s (“Commerce”) Final Results of
Redetermination Pursuant to Court Remand (“Remand Determination”), filed pursuant to this
court’s decision and Order in Anshan Iron & Steel Co. v. United States, Slip Op. 04-121
(September 22, 2004); the parties having filed no comments contesting Commerce’s Remand
Determination; the Court having reviewed Commerce’s Remand Determination and all pleadings
and papers on file herein, and good cause appearing therefore, it is hereby

       ORDERED that Commerce’s Remand Determination is in accordance with this Court's
decision and Order of September 22, 2004; and it is further

         ORDERED that Commerce’s Remand Determination is sustained.



                                               /s/ Evan J. Wallach
                                              Evan J.Wallach, Judge

Dated:         March 15, 2005
               New York, New York